Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of ABC Acquisition Corp 1505 We hereby consent to the inclusion in the Form 10 Amendment No.4 Registration Statement of our report dated November 12, 2010 with respect to our audit of the financial statements of ABC Acquisition Corp 1505 as of September 30, 2010 and for the period from inception (June 1, 2010) through September 30, 2010. /s/ DNTW Chartered Accountants, LLP DNTW Chartered Accountants, LLP Markham, Ontario, Canada December 14, 2010
